

116 HRES 863 IH: Reaffirming the importance of ensuring justice is provided to Malcolm X and the need to reopen the investigation into the assassination of this profound and fearless civil rights leader.
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 863IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Espaillat (for himself, Ms. Lee of California, Ms. Omar, Mr. Carson of Indiana, and Ms. Tlaib) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONReaffirming the importance of ensuring justice is provided to Malcolm X and the need to reopen the investigation into the assassination of this profound and fearless civil rights leader.Whereas Malcolm X was born Malcolm Little in 1925 and was a leading steward and voice of inspiration for the civil rights movement in the 1950s and 1960s;Whereas Malcolm grew up in poor urban neighborhoods, spent the remainder of his childhood in a series of foster homes after the death of his father and institutionalization of his mother, and despite being an extremely intelligent and ardent student at the top of his class, dropped out of school after being told by his teacher that he could never fulfill his dream of becoming a lawyer because he was Black;Whereas after dropping out of school, Malcolm eventually turned to drugs and crime and spent years in prison, but fortunately used that time as a period of self-enlightenment and reform;Whereas by the time Malcolm was released from prison, he was a changed man and a devout follower of Islam, who changed his surname to X in order to signify his family’s unknown African tribal name that had been lost when they were given their slave master’s name Little, before he eventually adopted the Muslim name El-Hajj Malik El-Shabazz;Whereas Malcolm X dedicated his newfound freedom to advocating for African Americans and to sharing his faith, quickly becoming a national spokesman for the Nation of Islam, and was later appointed as a minister;Whereas Malcolm X was a skillful orator whose beliefs as a Black Muslim made him a controversial figure who was more radical than the mainstream civil rights movement, but his ability to continue learning and evolving led to changing his views on Black nationalism and becoming a proponent of international Black consciousness and integration;Whereas despite constantly receiving death threats, being a target for assassination, and barely escaping his home that was firebombed while his wife and children were inside, Malcolm X continued to fearlessly dismiss the ongoing dangers to his family and himself;Whereas, on February 21, 1965, Malcolm X was assassinated while delivering a speech at the Audubon Ballroom, which was located in the Washington Heights neighborhood in Manhattan;Whereas Talmadge Hayer, also known as Thomas Hagan, is one of three individuals charged with the assassination of Malcolm X, along with Norman 3X Butler and Thomas 15X Johnson;Whereas even at the time of their initial arrest, there was widespread belief that Mr. Johnson and Mr. Butler were not involved with Malcolm X’s assassination and had been erroneously convicted at trial;Whereas such sentiments deepened following Mr. Hayer’s sworn testimony, which was conspicuously disregarded, during trial in which he stated that he and four other assailants carried out the assassination of which Butler and Johnson were not involved, an assertion that Hayer subsequently reaffirmed in two affidavits;Whereas because Hayer’s testimony went unheeded, criminal justice activists such as the Innocence Project have determined that the initial trial proceedings presumably led to the unjust detention of two young men for two decades; andWhereas the recently released Netflix docuseries titled Who Killed Malcolm X? serves as a serendipitous reminder of the injustices surrounding this case by demonstrating the gaps in prosecutorial and investigative processes and the attestations against the four coconspirators named in Hayer’s affidavit, further compelling the need for the Department of Justice to assist the New York County District Attorney’s Office, which has publicly committed to revisiting the case: Now, therefore, be itThat the House of Representatives—(1)recognizes that Malcolm X will forever be remembered for preaching an unvarnished assessment of the injustices and punitive treatment that African Americans have endured at the hand of systemic racism for centuries and effortlessly fusing together elements of both moral clarity and oratorical articulation in his advocacy for racial equality, mobilizing tens of thousands of activists and inspiring a broader cultural revolution;(2)recognizes that Malcolm X was a leading figure in a movement that fundamentally changed our country, who historians and scholars consider to be one of the most influential leaders of the civil rights movement and who was a true voice of the community’s pent-up frustrations and anger, inspiring and motivating the African-American community to be courageous and challenge White authority, no longer allowing themselves to be defined in inferior or derogatory terms;(3)expresses that it is in the best interest of Malcolm X’s family, Mr. Butler, the Johnson family, historians, the broader African-American community, and the entire country to reinvestigate the assassination of Malcolm X; and(4)urges that the Department of Justice and local law enforcement dedicate the resources this matter demands in the pursuit of clarity, justice, and resolution.